11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Michael G. Brown, M.D.
            Appellant
Vs.                  No. 11-03-00259-CV – Appeal from Harris County
Medical Office Buildings of Texas, L.P.
            Appellee
 
            Michael G. Brown, M.D. and Medical Office Buildings of Texas, L.P. have filed in this court
a joint motion to dismiss this appeal.  In their motion, the parties state that the dispute has been
mediated and a settlement has been reached.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
May 6, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.